EXECUTION VERSION

CONTINUING CORPORATE GUARANTY

THIS CONTINUING CORPORATE GUARANTY is dated as of September 4, 2007 (“Guaranty”)
and by Loral Space & Communications Inc., a Delaware corporation, whose address
is 600 Third Avenue, New York, New York 10016 (“Guarantor”) to Valley National
Bank (“Lender”), with a place of business at 275 Madison Avenue, New York, New
York 10016-1101.

WITNESSETH:

WHEREAS, Loral Skynet Corporation (“Borrower”) has executed and delivered, or is
about to execute and deliver, to Lender a certain Loan and Security Agreement
(“Loan Agreement”) and a certain Secured Time Note (“Note”) for a loan (“Time
Loan”)in the amount of One Hundred Forty-One Million Fifty Thousand Dollars
($141,050,000.00). The Loan Agreement and the Note, as the same may be modified,
amended, supplemented, restated or replaced from time to time, are referred to
herein collectively as the “Loan Documents”; and

WHEREAS, Lender is unwilling to make the Time Loan to Borrower unless it
receives this Guaranty; and

WHEREAS, Guarantor is willing to execute and deliver this Guaranty to Lender in
order to induce Lender to make the Time Loan.

NOW, THEREFORE, in order to induce Lender to make the Time Loan to Borrower and
in consideration of the premises and of other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Guarantor intends
to guarantee absolutely and unconditionally to Lender, the punctual payment of
the Obligations and such further payment and performance as set forth in
Article 2 hereof.

1 REPRESENTATIONS AND WARRANTIES OF GUARANTOR

Guarantor hereby represents and warrants to Lender that:

1.1. Capacity of Guarantor. Guarantor: (a) is a corporation duly organized and
existing and in good standing under the laws of the State of Delaware; (b) the
execution and delivery of this Guaranty has been duly authorized by all
requisite corporate action; and (c) Guarantor’s chief executive office is
located at the address set forth at the head of this Guaranty.

1.2. No Violation of Restrictions. Neither the execution and delivery of this
Guaranty, the consummation of the transactions contemplated hereby nor the
fulfillment of or compliance with the provisions of this Guaranty will conflict
with or result in a breach of any of the terms, covenants, conditions or
provisions of any agreement, judgment or order to which Guarantor is a party or
by which Guarantor is bound, or will constitute a default under any of the
foregoing, or result in the creation or imposition of any lien of any nature
whatsoever other than the lien in favor of Lender.

1.3. Compliance with Law. Guarantor is not in violation of any law, ordinance,
governmental rule, regulation, order or judgment to which Guarantor may be
subject which is likely to materially and adversely affect the financial
condition of Guarantor.

1.4. Financial Statements. The financial statements submitted by Guarantor to
Lender fairly present the financial condition as of the date of each statement
and there has been no material adverse change in the financial condition of
Guarantor since the date(s) of such statements.

1.5. Tax Returns. Guarantor has paid all material taxes that Guarantor is
responsible for and has filed all requisite federal and state tax returns,
including all estimated tax returns and shall continue to do so while this
Guaranty remains in effect. Such tax returns have been filed under the name set
forth in its certificate of incorporation as filed with the State of Delaware.

1.6. Solvency of Guarantor and Borrower. Guarantor is solvent and has made an
appropriate financial investigation of Borrower and has determined that Borrower
is solvent at the time of execution of this Guaranty.

2 COVENANTS AND AGREEMENTS

2.1. Guaranty. Guarantor irrevocably, absolutely and unconditionally guarantees
to Lender:

(A) The punctual payment and performance of the Obligations. The term
“Obligations” shall mean and include (i) the unpaid principal balance of the
Time Loan (ii) all interest, charges, expenses, commitment fees, or other fees,
reasonable attorneys’ fees and expenses related to the Time Loan or the Loan
Documents, and (iii) any other sum chargeable to Borrower under the Loan
Documents;

(B) The payment of all costs incurred by Lender in the protection and recovery
of any assets of Borrower securing the Obligations, which costs shall accrue
interest at the highest interest rate provided in the Loan Agreement; and

(C) The payment of all fees and costs incurred by Lender (including the
reasonable fees and costs of Lender’s counsel) in the enforcement of or in
collecting under this Guaranty.

2.2. Obligations Unconditional. This Guaranty shall remain in full force and
effect until the Obligations and all sums due hereunder are paid in full.
Guarantor’s obligations hereunder shall not be affected, modified or impaired by
any state of facts or the happening from time to time of any event, including,
without limitation, any of the following, whether or not with notice to or the
consent of Guarantor:

(A) The invalidity, irregularity, illegality or unenforceability of, or any
defect in any Loan Document or any collateral security for the Obligations
(“Collateral”);

(B) Any present or future law or order of any government or of any agency
thereof purporting to reduce, amend or otherwise affect any Loan Document or any
Obligation or any terms of payment;

(C) The waiver, compromise, settlement, release or termination of any or all of
the Obligations, covenants or agreements of Borrower under any Loan Document;
or;

(D) The failure to give notice to Guarantor of the occurrence of an Event of
Default under any Loan Document;

(E) The loss, release, sale, exchange, surrender or other change in any
Collateral;

(F) The extension of the time for payment of any principal of or interest on the
Obligations or of the time for performance of any other obligations, covenants
or agreements under or arising out of any Loan Document or the extension or the
renewal of any thereof;

(G) The modification or amendment (whether material or otherwise) of any
obligation, covenant or agreement set forth in any Loan Document;

(H) The performance of, or the omission to perform, any of the actions referred
to in any Loan Document;

(I) Any failure, omission or delay on the part of Lender to enforce, assert or
exercise any right, power or remedy conferred on Lender in any Loan Document,
including, without limitation, the failure to perfect any security interest in
and to Collateral;

(J) The voluntary or involuntary liquidation, dissolution, sale or other
disposition of all or substantially all the assets, marshaling of assets and
liabilities, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition with creditors or
readjustment of, or other similar proceedings affecting Borrower or its assets,
or any allegation or contest of the validity of any Loan Document;

(K) The default or failure of Guarantor to fully perform any obligations set
forth in this Guaranty;

(L) Any event or action that would, in the absence of this paragraph, result in
the release or discharge of Guarantor from the performance or observance of any
obligation, covenant or agreement contained in this Guaranty (other than payment
in full of the Obligations or a written release provided by Lender to
Guarantor); or

(M) Any other circumstances which might otherwise constitute a legal or
equitable discharge or defense of a surety or a guarantor.

2.3. Waiver by Guarantor. Guarantor hereby waives:

(A) Notice of acceptance of this Guaranty;

(B) Diligence, presentment and demand for payment of the Obligations;

(C) Protest and notice of protest, dishonor or default to Guarantor or to any
other party with respect to the Obligations;

(D) Any and all notices to which Guarantor might otherwise be entitled except
for those required hereunder;

(E) Any demand for payment under this Guaranty;

(F) Any and all defenses to payment including, without limitation, any defenses
and counterclaims of Guarantor or Borrower based upon fraud, negligence or the
failure of any condition precedent or claims of offset or defenses involving the
invalidity, irregularity or unenforceability of all or any part of the
Obligations or any defense otherwise available to Guarantor or Borrower; and

(G) Until such time as the Obligations are indefeasibly paid in full and Lender
has received all other sums due hereunder and under the terms of the Loan
Documents, any and all rights of subrogation, reimbursement, indemnity,
exoneration, contribution or any other claim which Guarantor may now or
hereafter have against Borrower or any other person directly or contingently
liable for the Obligations, or against or with respect to any of Borrower’s
property (including, without limitation, property constituting Collateral),
arising from the existence or performance of this Guaranty and whether or not
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise.

2.4. Nature of Guaranty. This Guaranty is a guaranty of payment and not of
collection and Guarantor hereby waives the right to require that any action be
brought first against Borrower or any other guarantor, or to require that resort
be made to any Collateral, or to require that resort be made to any security or
to any balance of any deposit account or credit on the books of Lender in favor
of Borrower or of Guarantor.

2.5. Continuation of Guaranty. Guarantor further agrees that the obligations
hereunder shall continue to be effective or reinstated, as the case may be, if
at any time payment or any part thereof of the Obligations is rescinded or must
otherwise be restored by Lender upon the bankruptcy or reorganization of
Borrower, Guarantor or otherwise. If any demand is made at any time upon Lender
for the repayment or recovery of any amount received by it in payment or on
account of any of the Obligations and if Lender repays all or any part of such
amount by reason of any judgment, decree or order of any court or administrative
body or by reason of any settlement or compromise of any such demand, Guarantor
will be and remain liable hereunder for the amount so repaid or recovered to the
same extent as if such amount had never been received originally by Lender. The
provisions of this Section will be and remain effective notwithstanding any
contrary action which may have been taken by Guarantor in reliance upon such
payment, and any such contrary action so taken will be without prejudice to
Lender’s rights hereunder and will be deemed to have been conditioned upon such
payment having become final and irrevocable.

2.6. Subordination of Debt. Guarantor hereby subordinates any and all
indebtedness of Borrower now or hereafter owed to Guarantor to the Obligations
and agrees with Lender that, from and after the date whereon Lender notifies
Guarantor that an Event of Default under one or more of the Loan Documents has
occurred and is continuing, Guarantor shall not demand or accept any payment
from Borrower of any such indebtedness, shall not claim any offset or other
reduction of Guarantor’s obligations hereunder because of any such indebtedness
and shall not take any action to obtain any interest in any of the Collateral
described in and encumbered by the Loan Documents; provided, however, that, if
Lender so requests, such indebtedness shall be collected, enforced and received
by Guarantor as trustee for Lender and paid over to Lender on account of the
Obligations, but without reducing or affecting in any manner the liability of
Guarantor under the other provisions of this Guaranty except to the extent the
Obligations shall have been reduced by such payment.

2.7. Financial Statements. Guarantor agrees to deliver to Lender, annual and
quarterly financial statements in the form, and as and when, required to be
delivered by Borrower pursuant to Section 6.5 of the Loan Agreement.

2.8. Transfer of Interest. Guarantor agrees not to make or permit to be made, by
voluntary or involuntary means, any transfer of the direct or indirect equity
interest of Guarantor in Borrower, which would result in the occurrence of an
Event of Default under the Loan Agreement.

2.9. Conveyance of Assets. Guarantor hereby covenants and agrees that, so long
as any of the Obligations shall remain unpaid, Guarantor will not, without
Lender’s prior written consent, convey, sell, lease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or a substantial
part of its now owned or hereafter acquired assets (whether real or personal),
which after giving effect thereto shall (a) render the Guarantor insolvent
(within the meaning of the United States Bankruptcy Code), or (b) have a
material adverse effect on the validity or enforceability of this Guaranty or
the collectibility of Guarantor’s liability to Lender under this Guaranty.

3 EVENTS OF DEFAULT AND REMEDIES

3.1. Events of Default. An “Event of Default” shall exist if any of the
following events occurs:

(A) Guarantor fails to perform or observe any covenant contained herein;

(B) Any warranty, representation or other statement by or on behalf of Guarantor
contained in this Guaranty is false or misleading in any material respect when
made;

(C) Guarantor purports to terminate this Guaranty;

(D) Guarantor files a voluntary bankruptcy petition or seeks relief under any
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction, whether now or hereafter in effect, or
consents to the filing of any petition against him under any such law;

(E) Guarantor makes an assignment for the benefit of creditors or admits in
writing its inability to pay debts generally as they become due, or consents to
the appointment of a receiver, trustee or liquidator of all or any part of its
property; or

(F) The occurrence of an Event of Default under any of the Loan Documents.

3.2. Remedies on Default. Upon the occurrence of any Event of Default,
(a) Guarantor shall pay to Lender the amount of the Obligations; (b) Lender may,
without notice to or demand upon Guarantor apply Guarantor’s funds on deposit
with Lender, including such of the Collateral as has been pledged by Guarantor,
to repay the Obligations; or (c) Lender, in its sole discretion, may exercise
from time to time any other rights and remedies available to it at law, in
equity or otherwise. No modification, limitation or discharge of the Obligations
arising out of or by virtue of any bankruptcy, reorganization or similar
proceeding for relief of debtors under federal or state law will affect, modify,
limit or discharge Guarantor’s liability in any manner whatsoever and this
Guaranty will remain and continue in full force and effect and will be
enforceable against Guarantor to the same extent and with the same force and
effect as if any such proceeding had not been instituted. Guarantor waives all
rights and benefits which might accrue to Guarantor by reason of any such
proceeding and will be liable to the full extent hereunder, irrespective of any
modification, limitation or discharge of the liability of Borrower that may
result from any such proceeding.

3.3. Waiver and Notice.

(A) No remedy herein conferred upon or reserved to Lender is intended to be
exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
under this Guaranty now or hereafter existing at law or in equity or by statute.

(B) No delay or omission to exercise any right or power accruing upon the
occurrence of any Event of Default shall impair any such right or power or shall
be construed to be a waiver thereof, but any such right or power may be
exercised from time to time and as often as may be deemed expedient.

(C) In order to entitle Lender to exercise any remedy reserved to them in this
Guaranty, it shall not be necessary to give any notice, other than such notice
as may be expressly required in this Guaranty.

4 RIGHT OF SETOFF; INDEMNITY

4.1. Right of Setoff. In addition to all liens upon and rights of setoff against
Guarantor’s money, securities or other property given to Lender by law, Lender
shall have, with respect to Guarantor’s obligations to Lender under this
Guaranty and to the extent permitted by law, a contractual possessory security
interest in and a contractual right of setoff against, and Guarantor hereby
grants Lender a security interest in, and hereby assigns, conveys, delivers,
pledges and transfers to Lender all of Guarantor’s right, title and interest in
and to, all of Guarantor’s deposits, moneys, securities and other property now
or hereafter in the possession of or on deposit with, or in transit to, Lender.
Every such security interest and right of setoff may be exercised without demand
upon or notice to Guarantor upon the occurrence and during the continuance of an
Event of Default. Every such right of setoff shall be deemed to have been
exercised immediately upon the occurrence of an Event of Default without any
action of Lender, although Lender may enter such setoff on its books and records
at a later time.

4.2 Indemnity. Guarantor agrees to indemnify Lender, each legal entity, if any,
which controls Lender and each of their respective directors, officers and
employees (the “Indemnified Parties”), and to hold each Indemnified Party
harmless from and against, any and all claims, damages, losses, liabilities and
expenses (including all fees and charges of internal or external counsel with
whom any Indemnified Party may consult and all expenses of litigation and
preparation therefor) which any Indemnified Party may incur or which may be
asserted against any Indemnified Party by any person, entity or governmental
authority (including any person or entity claiming derivatively on behalf of
Guarantor), in connection with or arising out of or relating to the matters
referred to in this Guaranty, whether (a) arising from or incurred in connection
with any breach of a representation, warranty or covenant by Guarantor, or
(b) arising out of or resulting from any suit, action, claim, proceeding or
governmental investigation, pending or threatened, whether based on statute,
regulation or order, or tort, or contract or otherwise, before any court or
governmental authority; provided, however, that the foregoing indemnity
agreement shall not apply to any claims, damages, losses, liabilities and
expenses solely attributable to an Indemnified Party’s gross negligence or
willful misconduct as determined by a final and non appealable order of a court
of competent jurisdiction. The indemnity agreement contained in this Section
shall survive the termination of this Guaranty and assignment of any rights
hereunder. Guarantor may participate at its expense in the defense of any such
claim.

5 MISCELLANEOUS

5.1. Governing Law. This Guaranty shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflicts of
laws principles.

5.2. Successors and Assigns. This Guaranty is entered into for the benefit of
Lender and its successors and assigns and is binding upon the Guarantor and its
successors and assigns. Lender shall have the right, without the necessity of
any further consent or authorization by Guarantor, to sell, assign, securitize
or grant participations in all, or a portion of, Lender’s interest hereunder, to
other financial institutions of Lender’s choice and on such terms as are
acceptable to Lender in its sole discretion.

5.3. Notices. Wherever this Guaranty provides for notice to any party (except as
expressly provided to the contrary), it shall be given by messenger, facsimile,
certified U.S. mail with return receipt requested, or nationally recognized
overnight courier with receipt requested, effective when received by the party
to whom addressed, and shall be addressed as follows, or to such other address
as the party affected may hereafter designate:

         
If to Lender:
  Valley National Bank
 
  275 Madison Avenue, 10th Floor
 
  Attention: James Moore, S.V.P.
 
  Telephone: 212-973-6685
 
  Facsimile: 212-973-6664
If to Guarantor:
  Loral Space & Communications Inc.
 
  600 Third Avenue
 
  New York, New York
 
  Attn: Richard Mastoloni, Treasurer
 
  Tel: (212) 338-5605
 
  Fax: (212) 338-5626

5.4. Entire Agreement. This Guaranty supersedes, with respect to the subject
matter hereof, all prior and contemporaneous agreements, understandings,
inducements or conditions between the Guarantor and Lender, whether express or
implied, oral or written. No amendment or waiver of any provision of this
Guaranty, nor consent to any departure by Guarantor from the terms hereof shall
in any event be effective unless the same shall be in a written consent signed
by Lender and, with respect to any amendment hereof, by the Guarantor, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

5.5. Partial Invalidity. Any provision of this Guaranty that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Guaranty affecting the validity or enforceability
of such provision in any other jurisdiction.

5.6. JURISDICTION. AS PART OF THE CONSIDERATION FOR NEW VALUE RECEIVED, AND
REGARDLESS OF ANY PRESENT OR FUTURE DOMICILE OR PRINCIPAL PLACE OF BUSINESS OF
GUARANTOR OR LENDER, GUARANTOR HEREBY CONSENTS AND AGREES THAT ANY FEDERAL COURT
LOCATED IN THE SOUTHERN DISTRICT OF NEW YORK OR ANY STATE COURT LOCATED IN NEW
YORK COUNTY, NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS
OR DISPUTES BETWEEN GUARANTOR AND LENDER PERTAINING TO THIS GUARANTY OR TO ANY
MATTER ARISING OUT OF OR RELATED TO THIS GUARANTY; PROVIDED, HOWEVER, LENDER
MAY, AT ITS OPTION, COMMENCE ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER
APPROPRIATE FORUM OR JURISDICTION TO OBTAIN POSSESSION OF OR FORECLOSE UPON ANY
COLLATERAL, TO OBTAIN EQUITABLE RELIEF OR TO ENFORCE ANY JUDGMENT OR ORDER
OBTAINED BY LENDER AGAINST GUARANTOR OR WITH RESPECT TO ANY COLLATERAL, IF ANY,
TO ENFORCE ANY OTHER RIGHT OR REMEDY UNDER THIS GUARANTY OR TO OBTAIN ANY OTHER
RELIEF DEEMED APPROPRIATE BY LENDER. GUARANTOR EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND GUARANTOR HEREBY WAIVES ANY OBJECTION WHICH GUARANTOR MAY HAVE BASED UPON
LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. GUARANTOR REPRESENTS AND WARRANTS THAT IT HAS
REVIEWED THIS CONSENT TO JURISDICTION PROVISION WITH ITS LEGAL COUNSEL, AND HAS
MADE THIS WAIVER KNOWINGLY AND VOLUNTARILY.

5.7. WAIVER OF JURY TRIAL. GUARANTOR WAIVES THE RIGHT TO TRIAL BY JURY IN THE
EVENT OF ANY ACTION, SUIT, PROCEEDING, COUNTERCLAIM OR OTHER LITIGATION IN
RESPECT OF ANY MATTER ARISING UNDER THIS GUARANTY OR ANY OTHER MATTER INVOLVING
GUARANTOR AND LENDER, WHETHER OR NOT OTHER PERSONS ARE ALSO PARTIES THERETO.
GUARANTOR ACKNOWLEDGES THAT THE FOREGOING WAIVER IS A MATERIAL INDUCEMENT TO
LENDER’S ACCEPTANCE OF THIS GUARANTY AND MAKING THE TIME LOAN TO BORROWER AND
THAT LENDER IS RELYING ON THE FOREGOING WAIVER IN ITS DEALINGS WITH BORROWER AND
GUARANTOR. GUARANTOR REPRESENTS AND WARRANTS THAT GUARANTOR REVIEWED THIS JURY
WAIVER PROVISION WITH ITS LEGAL COUNSEL, AND HAS MADE THIS WAIVER KNOWINGLY AND
VOLUNTARILY.

[Signature Page Follows.]

1

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.

Loral Space & Communications Inc.

By:_/s/ Richard J. Townsend     
Print Name: Richard J. Townsend
Print Title: Executive Vice President and
  Chief Financial Officer

2